139DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 13, 2022 has been entered.
 Response to Amendment
The Amendment filed July 13, 2022 has been entered. Claims 15 – 17 and 21 – 36 are pending in the application with claims 31 – 36 being newly added. The amendment to the claims and specification have overcome the drawing objections and 112 rejections set forth in the last Final Action mailed February 16, 2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “51” in fig. 3. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “commutator” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: “a commutator” as claimed in the independent claims 15, 21 and 28.
Claim Objections
Claim 36 is objected to because of the following informality. Appropriate correction is required.
Claim 36, line 2: “the motor stator” should read --a stator of the universal motor--.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 15 – 17 and 21 – 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites the limitation “wherein at least a portion of the feed pump stream is fed to the conduit upstream of the commutator”. The claimed limitation of the portion of the feed pump stream being fed to the conduit “upstream of the commutator” is a new matter (emphasis added). The specification does not disclose this limitation and fails to further disclose as to show where a commutator is present in the drawings.
Claim 21 recites the limitation “wherein at least a portion of the first stream is fed to the sound reduction conduit upstream of the commutator”. The claimed limitation of the portion of the first stream being fed to the sound reduction conduit “upstream of the commutator” is a new matter (emphasis added). The specification does not disclose this limitation and fails to further disclose as to show where a commutator is present in the drawings.
Claim 28 recites the limitation “wherein at least a portion of the cooling air is fed to the conduit upstream of the commutator”. The claimed limitation of the portion of the cooling air being fed to the conduit “upstream of the commutator” is a new matter (emphasis added). The specification does not disclose this limitation and fails to further disclose as to show where a commutator is present in the drawings.
Claims 16, 17, 26, 27 and 31 – 36 are rejected for being dependent on claim 15.
Claims 22 – 25 are rejected for being dependent on claim 21.
Claims 29 and 30 are rejected for being dependent on claim 28.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15 – 17 and 21 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “wherein at least a portion of the feed pump stream is fed to the conduit upstream of the commutator”. The claim is indefinite because it is not clear from the filed specification as to where a commutator is located since the drawings do not show a commutator. Thus, making it unclear, as to how a portion of the feed pump stream is fed to the conduit upstream of the commutator. The claim is examined as best understood by the examiner.
Claim 21 recites the limitation “wherein at least a portion of the first stream is fed to the sound reduction conduit upstream of the commutator”. The claim is indefinite because it is not clear from the filed specification as to where a commutator is located since the drawings do not show a commutator. Thus, making it unclear, as to how a portion of the first stream is fed to the sound reduction conduit upstream of the commutator. The claim is examined as best understood by the examiner.
Claim 28 recites the limitation “wherein at least a portion of the cooling air is fed to the conduit upstream of the commutator”. The claim is indefinite because it is not clear from the filed specification as to where a commutator is located since the drawings do not show a commutator. Thus, making it unclear, as to how a portion of the cooling air is fed to the conduit upstream of the commutator. The claim is examined as best understood by the examiner.
Claims 16, 17, 26, 27 and 31 – 36 are rejected for being dependent on claim 15.
Claims 22 – 25 are rejected for being dependent on claim 21.
Claims 29 and 30 are rejected for being dependent on claim 28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 – 17 and 21 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wenqi Wang (CN 102162440 – herein after Wang) in view of Ito et al. (US 2014/0294636 – herein after Ito) and evidenced by Crago, William T. (evidence reference 1; US 4,264,282 – herein after Crago) and/or Allard, Edward F. (evidence reference 2; US 4,516,657 – herein after Allard).
In reference to claim 15, Wang teaches a compressor assembly (in fig. 1), comprising (see figs. 1-6):
a fan (5; in fig. 5) which generates a cooling air (75; see ¶29 of the translation);
a pump assembly (see fig. A below) having a cylinder head (see fig. A below) and a pump (6) driven by a drive belt (see fig. A below); 
a universal motor (4) having a commutator (see fig. A below) and configured to drive the drive belt [i.e. universal motor is a motor with a commutator which is designed to run on either DC or AC supply; as admitted by the applicant in the arguments filed 07/13/2022 on page 9 in bottom annotated figure, the motor of Wang has a commutator, thus the motor in Wang is a universal motor];
an air ducting shroud (73, see ¶26 of translation) covering at least a portion of the motor (as seen in fig. 5 and 6), and
a conduit (74, see ¶26 of translation);
wherein the air ducting shroud (73) is configured to segment the cooling air flow into at least a motor stream (labelled “stream M” in fig. A below) and a feed pump stream (indicated by 76; this is the fluid stream that cools or blows over the cylinder head);
 wherein the motor stream flows through the air ducting shroud to cool at least a portion of the motor (as discussed in ¶29 of the translation);
wherein the feed pump stream is fed through the conduit to cool at least a portion of the cylinder head (as discussed in ¶29 and ¶30 of the translation; flow exiting at 72); and
wherein at least a portion of the feed pump stream is fed to the conduit downstream/at of the commutator.

    PNG
    media_image1.png
    852
    1173
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    795
    1008
    media_image2.png
    Greyscale

Figure A: Edited figs. 3 and 5 of Wang to show claim interpretation.
Wang remains silent on wherein at least a portion of the feed pump stream is fed to the conduit upstream of the commutator.
However, Ito teaches a reciprocating compressor assembly that uses a universal motor (motor 8 with commutator 8D in fig. 1). The commutator 8D is located on left side of the stator 8C in the universal motor (in view of fig. 1).
The feature “at least a portion of the feed pump stream is fed to the conduit” being upstream or downstream of the commutator depends on where the commutator is located in the electric motor (i.e. is the commutator present on left or right of the stator in the motor). Because both Wang and Ito teaches a compressor assembly that drives the compressor with a universal motor, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the commutator on left side of the stator in the universal motor of Wang (see fig. B below) as taught by Ito since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of why a portion of the feed pump stream needs to be fed to the conduit “upstream of the commutator”.

    PNG
    media_image3.png
    852
    1173
    media_image3.png
    Greyscale

Fig. B: Edited fig. 5 of Wang to show the new location of commutator in view of Ito.
Wang teaches the compressor assembly wherein the cooling air follows a tortuous path (see fig. A above). One of ordinary skill in the art would understand that this tortuous path provides or plays a role for noise attenuation during operation of the compressor. Thus, the compressor assembly of Wang reducing the sound during operation of the compressor to some extent.
Wang remains silent on “wherein the compressor assembly emits a sound level having a value in a range of 60 dBA to 75 dBA when the compressor is in a compressing state”.
It would have been obvious to one of ordinary skill in the art before the invention was made to provide claimed noise level to the compressor of Wang, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.  Providing a compressor housing capable of providing a noise level which is in a range of 60 dBA to 75 dBA is well known from earlier filed patents of Crago and Allard, which are cited as evidence. Crago discloses (in Col. 7, lines 12-15) the compressor designed to achieve sound level of 60dBA. Allard discloses (in Col. 1, lines 6-8 and lines 60-62) the techniques to suppress sound level in air compressor to 72dBA are known. Allard further discloses (in Col. 1, lines 30-33) that the EPA issued a temporary goal of 75 dBA for field equipment with an ultimate goal of 65 dBA. Thus, it would also have been an obvious matter of optimizing the system for the desired environment in order to meet safety requirements of nearby workers or to meet codes and other requirements and would not affect the device in an unknown, novel or nonobvious manner. Therefore, it would have been an obvious goal to modify the compressor so that it operates as quietly as possible.
In reference to claim 16, Wang teaches the compressor assembly, further comprising: a cylinder head shroud (see fig. A above) that covers (in circumferential direction) at least a portion of the cylinder head (shown in fig. A above).
In reference to claim 17, Wang teaches the compressor assembly, wherein the air ducting shroud (73) provides a cooling air flow path (path travelled by air via 72) which receives the cooling air from the fan (5) and which exhausts (in view of fig. 1) a cooling air effluent in the direction of an exit port (9).
In reference to claim 21, Wang teaches a compressor assembly (in fig. 1), comprising (see figs. 1-6):
a fan (5; in fig. 5) which generates a cooling air (75; see ¶29 of the translation);
a pump assembly (see fig. A above) having a cylinder head (see fig. A above) and a pump (6) driven by a drive belt (see fig. A above); 
a motor (4) having a commutator (see fig. A above) and configured to drive the drive belt [i.e. as admitted by the applicant in the arguments filed 07/13/2022 on page 9 in bottom annotated figure, the motor of Wang has a commutator];
an air ducting shroud (73, see ¶26 of translation), and
wherein said air ducting shroud (73) is configured to channel at least a first stream of the cooling air (indicated by 76) through a sound reduction conduit (74, see ¶26 of translation; asserted 74 is a sound reduction conduit because it creates a tortuous path for air to travel) to at least a portion of the cylinder head (as discussed in ¶29 and ¶30 of the translation; flow exiting at 72) and to channel a second stream of the cooling air (labelled “stream M” in fig. A above) separately from the sound reduction conduit to at least a portion of the motor (as discussed in ¶29 of the translation); 
wherein at least a portion of the first stream is fed to the sound reduction conduit downstream/at of the commutator, and
a housing (1) covering at least a portion of the air ducting shroud (73) [in view of figs. 1 and 2: the shaded portion (see fig. C below) of the housing 1 overlaps/covers the air ducting shroud on the right].

    PNG
    media_image4.png
    735
    1051
    media_image4.png
    Greyscale

Fig. C: Edited fig. 2 of Wang to show claim interpretation.
Wang remains silent on wherein at least a portion of the first stream is fed to the sound reduction conduit upstream of the commutator.
However, Ito teaches a reciprocating compressor assembly that uses a universal motor (motor 8 with commutator 8D in fig. 1). The commutator 8D is located on left side of the stator 8C in the universal motor (in view of fig. 1).
The feature “at least a portion of the first stream is fed to the sound reduction conduit” being upstream or downstream of the commutator depends on where the commutator is located in the electric motor (i.e. is the commutator present on left or right of the stator in the motor). Because both Wang and Ito teaches a compressor assembly that drives the compressor with a universal motor, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the commutator on left side of the stator in the universal motor of Wang (see fig. B above) as taught by Ito since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of why a portion of the feed pump stream needs to be fed to the conduit “upstream of the commutator”.
Wang teaches the compressor assembly that reduces the sound to some extent. The tortuous path traveled by air that is introduced into air compressor provides for noise attenuation during operation of the compressor.
Wang remains silent on “wherein the compressor assembly emits a sound level having a value in a range of 60 dBA to 75 dBA when the compressor is in a compressing state”.
It would have been obvious to one of ordinary skill in the art before the invention was made to provide claimed noise level to the compressor of Wang, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.  Providing a compressor housing capable of providing a noise level which is in a range of 60 dBA to 75 dBA is well known from earlier filed patents of Crago and Allard, which are cited as evidence. Crago discloses (in Col. 7, lines 12-15) the compressor designed to achieve sound level of 60dBA. Allard discloses (in Col. 1, lines 6-8 and lines 60-62) the techniques to suppress sound level in air compressor to 72dBA are known. Allard further discloses (in Col. 1, lines 30-33) that the EPA issued a temporary goal of 75 dBA for field equipment with an ultimate goal of 65 dBA. Thus, it would also have been an obvious matter of optimizing the system for the desired environment in order to meet safety requirements of nearby workers or to meet codes and other requirements and would not affect the device in an unknown, novel or nonobvious manner. Therefore, it would have been an obvious goal to modify the compressor so that it operates as quietly as possible.
In reference to claim 22, Wang teaches the compressor assembly, wherein said motor is a universal motor [i.e. universal motor is a motor with a commutator which is designed to run on either DC or AC supply; as admitted by the applicant in the arguments filed 07/13/2022 on page 9 in bottom annotated figure, the motor of Wang has a commutator, thus the motor in Wang is a universal motor].
In reference to claim 23, Wang, as modified, teaches the compressor assembly, wherein the sound reduction conduit (74) provides the cooling air to cool at least in part the pump assembly (shown in fig. A above) and to cool at least in part a compressed gas outlet line (11) {the cooling of both components (part of the pump assembly and gas outlet line) is achieved by flow exiting at 72; it is to be noted that the compressor assembly is covered by housing 1 in view of figs. 1 and 2; and the outlet 9 in the housing is downstream of the asserted pump assembly}. 
In reference to claim 24, Wang, as modified, teaches the compressor assembly, wherein the sound reduction conduit (74) provides a cooling air flow path (path travelled by air via 72) which receives the cooling air from the fan (5) and which exhausts (in view of fig. 1) a cooling air effluent in the direction of an exit port (9).
In reference to claim 25, Wang, as modified, teaches the compressor assembly, wherein the sound reduction conduit (74) provides a cooling air flow path (flow 76) which receives the cooling air from the fan (5) and directs the cooling air to the cylinder head (in fig. A above) and a compressed gas outlet line (11) {the cooling of both components (cylinder head and gas outlet line) is achieved by flow exiting at 72; it is to be noted that the compressor assembly is covered by housing 1 in view of figs. 1 and 2; and the outlet 9 in the housing is downstream of the asserted pump assembly}.
In reference to claim 26, Wang teaches the compressor assembly, further comprising: a scoop (see fig. A above) that covers (in circumferential direction) at least a portion of a compressed gas outlet line (“compressed gas outlet line” is a port in the cylinder head through which the compressed gas exists into the conduit 11; the asserted scoops covers the cylinder head, thus covering “a portion of a compressed gas outlet line”).
In reference to claim 27, Wang teaches the compressor assembly, further comprising: a cylinder head shroud (see fig. A above) that covers (in circumferential direction) at least a portion of the cylinder head (shown in fig. A above) and a scoop (see fig. A above) that covers (in circumferential direction) at least a portion of a compressed gas outlet line (“compressed gas outlet line” is a port in the cylinder head through which the compressed gas exists into the conduit 11; the asserted scoops covers the cylinder head, thus covering “a portion of a compressed gas outlet line”).
In reference to claim 28, Wang teaches a compressor assembly (in fig. 1), comprising (see figs. 1-6):
a pump assembly (see fig. A above) having a cylinder head (see fig. A above) and a pump (6) driven by a drive belt (see fig. A above); 
a motor (4) having a commutator (see fig. A above) and configured to drive the drive belt [i.e. as admitted by the applicant in the arguments filed 07/13/2022 on page 9 in bottom annotated figure, the motor of Wang has a commutator];
a fan (5; in fig. 5) which generates a cooling air (75; see ¶29 of the translation);
an air ducting shroud (73) through which a portion of the cooling air (labelled “stream M” in fig. A above) flows to cool at least a portion of said motor (4);
a sound reduction conduit (74) through which a portion of the cooling air (indicated by 76) flows to cool at least a portion of said pump assembly (as discussed in ¶29 and ¶30 of the translation; flow exiting at 72); and
wherein at least a portion of the cooling air is fed to the sound reduction conduit downstream/at of the commutator.
Wang remains silent on wherein at least a portion of the cooling air is fed to the sound reduction conduit upstream of the commutator.
However, Ito teaches a reciprocating compressor assembly that uses a universal motor (motor 8 with commutator 8D in fig. 1). The commutator 8D is located on left side of the stator 8C in the universal motor (in view of fig. 1).
The feature “at least a portion of the cooling air is fed to the sound reduction conduit” being upstream or downstream of the commutator depends on where the commutator is located in the electric motor (i.e. is the commutator present on left or right of the stator in the motor). Because both Wang and Ito teaches a compressor assembly that drives the compressor with a universal motor, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the commutator on left side of the stator in the universal motor of Wang (see fig. B above) as taught by Ito since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of why a portion of the feed pump stream needs to be fed to the conduit “upstream of the commutator”.
Wang teaches the compressor assembly that reduces the sound to some extent. The tortuous path traveled by air that is introduced into air compressor provides for noise attenuation during operation of the compressor.
Wang remains silent on “wherein the compressor assembly emits a sound level having a value in a range of 60 dBA to 75 dBA when the compressor is in a compressing state”.
It would have been obvious to one of ordinary skill in the art before the invention was made to provide claimed noise level to the compressor of Wang, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.  Providing a compressor housing capable of providing a noise level which is in a range of 60 dBA to 75 dBA is well known from earlier filed patents of Crago and Allard, which are cited as evidence. Crago discloses (in Col. 7, lines 12-15) the compressor designed to achieve sound level of 60dBA. Allard discloses (in Col. 1, lines 6-8 and lines 60-62) the techniques to suppress sound level in air compressor to 72dBA are known. Allard further discloses (in Col. 1, lines 30-33) that the EPA issued a temporary goal of 75 dBA for field equipment with an ultimate goal of 65 dBA. Thus, it would also have been an obvious matter of optimizing the system for the desired environment in order to meet safety requirements of nearby workers or to meet codes and other requirements and would not affect the device in an unknown, novel or nonobvious manner. Therefore, it would have been an obvious goal to modify the compressor so that it operates as quietly as possible.
In reference to claim 29, see rejection of claim 25 above.
In reference to claim 30, see rejection of claim 22 above.
In reference to claim 31, Wang teaches the compressor assembly, wherein said conduit (74) has a conduit feed port (port A in fig. A above) through which the feed pump stream is fed to the conduit.
In reference to claim 32, Wang teaches the compressor assembly, wherein said conduit (74) has a feed air port (port A in fig. A above).
In reference to claim 33, Wang teaches the compressor assembly, wherein said conduit (74) has a conduit feed port (port A in fig. A above) which is fed at least a portion of the cooling air (this portion of the cooling air being the feed pump stream 76) adjacent to a portion of said fan (5).
In reference to claim 34, Wang, as modified, teaches the compressor assembly, further comprising a feed air port (port A in fig. A above) configured to receive an air feed (i.e. a portion of the air feed blown by the fan, i.e. the feed pump stream 76) upstream of the commutator.
In reference to claim 35, Wang teaches the compressor assembly, further comprising a conduit feed port (port A in fig. A above) through which the feed pump stream (indicated by 76) is fed to the conduit (74), and wherein a portion of the feed pump stream is received as a radial flow from the fan (5).
In reference to claim 36, Wang teaches the compressor assembly, wherein the conduit (74) is configured to bypass (i.e. go past or around) the motor stator (see fig. A above) and direct a flow of a portion of the cooling air (feed pump stream 76) through the conduit to the cylinder head (see fluid flow arrow/stream 76, this is the fluid stream that cools or blows over the cylinder head).
Response to Arguments
Applicant’s arguments with respect to Wang, dated July 13, 2022, in the rejections(s) of claims 15, 21 and 28 under 35 USC 103 have been fully considered but they are not found to be persuasive.
Applicant argues that Wang does not or cannot disclose, teach or suggest Applicant’s claimed feed “upstream of the commutator”. The design of Wang physically prevents achieving Applicant’s claimed feed “upstream of the commutator”.
Examiner disagrees. First, applicant’s claimed feed “upstream of the commutator” feature is a new matter as discussed above. Secondly, applicant’s claimed feed “upstream of the commutator” feature depends on the location of the commutator in the electric motor (i.e. is the commutator present on left or right of the stator in the motor). If asserted commutator in Wang is located on left side of the stator, then claimed feed “upstream of the commutator” feature is taught/present. The electric motor with commutator being on right side of the stator (such as in Wang) or left side of the stator (such as in Ito) are known in the art.
Note: The amendment to independent claims 15, 21 and 28 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to these claims, in view of newly found reference of Ito.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIRAG JARIWALA/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746